             Case 2:20-cv-01233-RSL Document 10 Filed 12/07/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   STATE OF WASHINGTON,                                NO. 2:20-cv-01233-RSL
10                     Plaintiff,                        ORDER GRANTING PLAINTIFF STATE
                                                         OF WASHINGTON’S MOTION FOR
11      v.                                               CLARIFICATION OF CASE
                                                         MANAGEMENT ORDER
12   U.S. GENERAL SERVICES
     ADMINISTRATION, an agency of the
13   United States,
14                     Defendant.
15

16
             Having considered the State of Washington’s Motion for Clarification of Case
17
     Management Order, the Court hereby GRANTS the motion. The State of Washington may file
18
     a motion for summary judgment prior to the February 25th deadline set forth in the Case
19
     Management Order, and that motion may be considered on the noting date as calculated under
20
     the Local Civil Rules.
21

22           Dated this 7th day of December, 2020.
23

24
                                                 Robert S. Lasnik
25                                               United States District Judge

26


     ORDER GRANTING PLAINTIFF’S                      1             ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
     MOTION FOR CLARIFICATION OF                                         800 5th Avenue, Suite 2000
     CASE MANAGEMENT ORDER                                                Seattle, WA 98104-3188
     NO. 2:20-cv-01233-RSL                                                     (206) 464-7744
            Case 2:20-cv-01233-RSL Document 10 Filed 12/07/20 Page 2 of 3




 1   PRESENTED this 4th day of December, 2020.
 2   ROBERT W. FERGUSON
     Attorney General
 3
     /s/ Lauryn K. Fraas
 4   LAURYN K. FRAAS, WSBA #53238
     NATHAN K. BAYS, WSBA #43025
 5   Assistant Attorneys General
     Office of the Attorney General
 6   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
 7   (206) 464-7744
     Lauryn.Fraas@atg.wa.gov
 8   Nathan.Bays@atg.wa.gov
     Attorneys for Plaintiff State of Washington
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING PLAINTIFF’S                    2   ATTORNEY GENERAL OF WASHINGTON
                                                            Complex Litigation Division
     MOTION FOR CLARIFICATION OF                             800 5th Avenue, Suite 2000
     CASE MANAGEMENT ORDER                                    Seattle, WA 98104-3188
     NO. 2:20-cv-01233-RSL                                         (206) 464-7744
            Case 2:20-cv-01233-RSL Document 10 Filed 12/07/20 Page 3 of 3




 1                                 DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will serve a copy of
 4   this document upon all counsel of record.
 5          DATED this 4th day of December, 2020, at Seattle, Washington.
 6
                                                  /s/ Lauryn K. Fraas
 7                                                LAURYN K. FRAAS
                                                  Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING PLAINTIFF’S                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
     MOTION FOR CLARIFICATION OF                                        800 5th Avenue, Suite 2000
     CASE MANAGEMENT ORDER                                               Seattle, WA 98104-3188
     NO. 2:20-cv-01233-RSL                                                    (206) 464-7744
